FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALSJanuary 31, 2014
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                        No. 13-7052
 v.                                           (D.C. No. 05-CR-00084-RAW-1)
                                                        (E.D. Okla.)
 RANDY STEPHEN GREEN,

       Defendant - Appellant.


                        ORDER DISMISSING APPEAL


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Randy Green, appearing pro se, wrote a letter to the district court attacking

his conviction and sentence. The district court denied relief in a minute order “to

the extent [Mr. Green’s] letter . . . can be construed as a motion.” R. 10. Mr.

Green now appeals. The district court lacked jurisdiction to make a merits

determination on a second or successive petition without our authorization. 28

U.S.C. §§ 2255(h); 2244(b)(3)(A). We deny authorization and instruct the district

court to vacate its order and dismiss the motion for lack of jurisdiction. See In re

Cline, 531 F.3d 1249, 1251-52 (10th Cir. 2008).
      On August 14, 2006, Mr. Green was convicted on five counts of

embezzlement and sentenced to 51 months’ imprisonment. R. 98-99. He did not

appeal his conviction or sentence. Mr. Green filed a 28 U.S.C. § 2255 motion in

2007. That motion was denied and this court dismissed the appeal for failure to

prosecute. Green v. United States, No. 08-7066 (10th Cir. Oct. 22, 2008). Mr.

Green filed a motion for authorization to file a second or successive § 2255

motion in 2009, which we denied. In re Green, No. 09-7071 (10th Cir. Aug. 26,

2009). We have reviewed the claims Mr. Green presses here and find several

identical or substantially similar to the claims advanced in the previous motion

for authorization. Those issues that are not simply do not meet the requirements

of 28 U.S.C. § 2255(h) for a successive petition.

      We DENY authorization to file a second or successive § 2255 motion,

DENY IFP status, and DISMISS the appeal. The district court should vacate its

order and dismiss Mr. Green’s motion for lack of jurisdiction.

                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -2-